McMurray, Presiding Judge.
The Supreme Court of Georgia in Chandler Exterminators v. Morris, 262 Ga. 257 (416 SE2d 277), having affirmed in part and reversed in part this Court’s prior judgment in this case wherein we reversed the trial court, the judgment as to Division 1 of the opinion of this Court in Morris v. Chandler Exterminators, 200 Ga. App. 816 (409 SE2d 677), is vacated and Division 1 of that opinion is withdrawn, and the judgment of the trial court is hereby affirmed as to plaintiffs’ claims for damages for personal injuries and remains reversed as to plaintiffs’ claims for property damage.

Judgment affirmed in part and reversed in part.


Sognier, C. J., and Andrews, J., concur.